Citation Nr: 1533970	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  11-34 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, diagnosed as asthma and chronic obstructive respiratory disorder (COPD).  

2.  Entitlement to service connection for a right hand disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1983.  

This matter is on appeal from rating decisions in October 2009 and April 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned Veterans Law Judge in April 2015.  A transcript of the hearing is of record.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated into the Veteran's VBMS file.  

In reviewing the procedural history of this appeal, the Board notes that the only VA Form 9 submitted by the Veteran was in December 2011, which was in response to an October 2011 Statement of the Case.  However, the Statement of the Case addressing the Veteran's right hand disorder was not completed until June 2012, and the appeal was never perfected on this issue.  Nevertheless, it is clear from the record that the issues listed above are the issues the Veteran wishes to appeal, and this was specifically clarified at his hearing in April 2015.  Also, the RO certified both issues to the Board, thereby waiving the necessity of a substantive appeal.  In light of the above, the Board identifies the above issues as the issues that are properly on appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that the absence of a Form 9 is not a jurisdictional bar to the Board's appellate review).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran, a veteran of the Marine Corps, has submitted claims seeking service connection for asthma and a right hand disorder.  At his hearing before the Board, as well as in other statements, he has specifically alleged that he was treated for exercise stress-related asthma during service, and was given an inhaler in order to control his symptoms.  He has also asserted that he has a right had disorder that is related to an incident in service where a heavy truck door fell on his right hand, causing injury.  

At this point, the service treatment records do not show treatment for either a right hand disorder or asthma in service.  However, the Veteran has submitted statements from fellow Marines who recalled the injuries he described.  Specifically, in a February 2015 statement, one Marine (F.V.) recalled that he saw the Veteran having breathing problems while exercising and that the Veteran stated that "he needed his inhaler that the doctor had given him to use to help him breathe."  This Marine also recalled that he was standing near a truck when he saw the Veteran's hand "get closed in the tailgate by another Marine."  A second statement by another Marine (W.K.) in February 2013 also recalled the Veteran using an inhaler which was "detected while running ITS school" at Camp Geiger, North Carolina, in 1979.  This Marine also recalled the Veteran injuring his right injured while serving together in Korea from 1979 to 1980.  

Despite the absence of either disorder in the service treatment records, the fact that his recollections have been corroborated by credible statements submitted by fellow Marines is sufficient to establish that there were at least symptoms related to both disorders while in service.  Therefore, a VA examination is warranted for both of these disorders.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Moreover, at his hearing before the Board in April 2015, the Veteran indicated that he may have received treatment from a VA medical facility shortly after leaving active duty in 1983.  However, there are no VA treatment records from prior to approximately 2005.  Therefore, on remand, the RO should verify that all VA treatment records have been obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made).  

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records that are available from the VA Medical Center in Daytona Beach, Florida, as well as from any VA facility from which the Veteran has received treatment, for the period prior to 2006.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit the medical records of such treatment.

2.  Following completion of the above, schedule the Veteran for a VA examination to determine the nature, extent, onset and etiology of his respiratory and right hand disorders.  The claims file must be provided to the examiner for review.  All indicated studies deemed necessary by the examiner should be performed, and all findings of these tests should be reported in detail.

The examiner should specifically provide opinions as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's respiratory disorder or right hand disorder had its onset in, or is otherwise etiologically related to, his active service.  The examiner must also consider the Veteran's and other lay statements regarding these disorders.  For purposes of this examination, the examiner may presume that the statements related to his active duty injuries are credible.

If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should provide an explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After the above action is completed, if the claims are not fully granted, a supplemental statement of the case should be issued on the issues of entitlement to service connection for a respiratory and right hand disorder, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

